DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 4/14/22 has been entered.
Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive. Applicant argues against the proposed combination of Soil with the AU680 and WO921 fertilizers. Allegedly Soil teaches away from the proposed combination because Soil teaches conventional acid soil treatment. This is not persuasive, because the claims are broad enough to allow for conventional soil treatment in combination with the first and second catalysts. Soil explicitly teaches adding fertilizer, and the claimed catalysts are disclosed in the prior art as being useful fertilizers.
The amendment to the claims has made the incorporation of lpnar US Patent Number 4,026,476 and Pottgiesser US Patent Number 3,497,139 superfluous to the rejection.
Examiner maintains that simply treating a field having acidic soil with lime (as described by Soil) and fertilizing the field using known methods using the fertilizers described in Applicant’s previous work arrives the claimed invention.
With regards to the double patenting rejections: Examiner notes the most recent amendment to the claims in the copending application. The double patenting rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soil Acidity and Liming: Basic Information for Farmers and Gardeners (hereinafter “soil”) in view of  AU2014250680B2 (hereinafter “AU680”) in view of WO2013006912A1 (hereinafter “WO921”) 
Soil describes restoring a contaminated site which has excessive acidity by spreading lime and fertilizer (page 9 penultimate line). Soil lacks the undertaking primary, secondary, and tertiary amendment with first and second catalyst. As noted above however, soil describes adding fertilizer.
Examiner notes that the AU680 and WO912 references share the same inventor of the instant application and describe production and use of products identical to the disclosed “first catalyst” and “second catalyst”. Further, AU680 describes the use of the first catalyst (i.e. product) for “land rehabilitation” (¶0103) and “such as a top soil augmenter, a nutrient store, a water retention mechanism for soil, a bio- fertilizer or the like” (¶0004) and WO912 describes the use of the second catalyst (i.e. product) for “fertilizer or the like’ (page 2 line 2).
Since Soil describes the liming in addition to fertilizing, and the AU and WO references describe the catalysts as useful for fertilizing soil, it would have been obvious to one of ordinary skill at the time of filing or invention to have modified Soil to have included spreading the first and second catalysts over the site.  One would be motivated to make the combination to improve crop growth through the use of the fertilizer catalysts.
Examiner finds that the application of the catalysts of the WO and AU references would inherently achieve “biological energy generation” as they are deposited on the ground.
 
Thus, simply treating a field having acidic soil with lime (as described by Soil) and fertilizing the field using known methods using the fertilizers described in Applicant’s previous work arrives the claimed invention.
Regarding claim 4: the preparation of the catalysts as claimed is understood to be described in Applicant’s previous work—namely AU680 and WO912. 
Regarding claim 5: Examiner finds that determination of particular amounts of first and second catalysts ( i.e. fertilizers) would be a routine mater of experimentation and design, based on soil characteristics. A skilled artisan would have achieved the claimed 400 kg/hectare and 5 I/hectare through routine experimentation.
Regarding new claim 9-10: one of ordinary skill in the art would find it obvious to have spread the fertilizers and lime to either the atmosphere (i.e. spreading in the air above the ground) or on a feature (i.e. on the crops) as claimed.
Regarding claim 11—the selection of a portion and repeating the addition of catalysts would have been obvious when more fertilizer is needed or at the start of a new growing season.
 With regards to claims 13-14: Examiner notes that Applicant discloses the third catalyst extremely broadly to include rainfall (¶0047). One of ordinary skill in the art would find exposing the site to rainfall—or irrigation water-- to be an obvious expedient for growing plants.
Regarding claim 15: Examiner finds that since the catalysts found in the prior art are identical to the catalysts described in the instant application the supporting the microbiome would have been an inherent result of using the catalysts of the prior art.
With regards to claim 16: Examiner finds that since the catalysts found in the prior art are identical to the catalysts described in the instant application, they would inherently perform the same balancing.
Regarding claim 17: Examiner finds that since the catalysts found in the prior art are identical to the catalysts described in the instant application the assisting would have been an inherent result of using the catalysts of the prior art.
Regarding claim 18: Examiner finds that since the catalysts found in the prior art are identical to the catalysts described in the instant application the supporting the hydrosynthesis would have been an inherent result of using the catalysts of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672